United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2387
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Mario R. Garmoo

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the District of North Dakota - Western
                                   ____________

                          Submitted: December 23, 2021
                            Filed: December 29, 2021
                                  [Unpublished]
                                 ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Mario Garmoo appeals the sentence the district court1 imposed after he pleaded
guilty to drug offenses pursuant to a plea agreement containing an appeal waiver. His

      1
       The Honorable Daniel M. Traynor, United States District Judge for the District
of North Dakota.
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the reasonableness of Garmoo’s sentence. Upon careful
review, we conclude that the appeal waiver is valid, enforceable, and applicable to the
issue raised in this appeal. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (de novo review of validity and applicability of appeal waiver); United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be
enforced if appeal falls within scope of waiver, defendant knowingly and voluntarily
entered into plea agreement and waiver, and enforcing waiver would not result in
miscarriage of justice).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal falling outside the
scope of the waiver. Accordingly, we dismiss this appeal based on the appeal waiver,
and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-